December 1, 2009 (as supplemented February 16, 2010) PROSPECTUS Prudential Jennison Small Company Fund, Inc. formerly known as Jennison Small Company Fund, Inc. FUND TYPE Small/Mid-Cap Stock OBJECTIVE Capital growth As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Prudential Investments, Prudential Financial, the Rock Prudential logo, Jennison Associates LLC and Jennison are registered service marks of The Prudential Insurance Company of America, Newark, NJ, and its affiliates. Ticker Symbols Class A: PGOAX Class M: JSCMX Class B: CHNDX Class R: JSCRX Class C: PSCCX Class Z: PSCZX Table of Contents 3 SUMMARY SECTION 10 HOW THE FUND INVESTS 10 INVESTMENT OBJECTIVE AND POLICIES 11 OTHER INVESTMENTS AND STRATEGIES 14 INVESTMENT RISKS 19 HOW THE FUND IS MANAGED 19 BOARD OF DIRECTORS 19 MANAGER 20 INVESTMENT SUBADVISER 20 PORTFOLIO MANAGER 20 DISTRIBUTOR 21 DISCLOSURE OF PORTFOLIO HOLDINGS 22 FUND DISTRIBUTIONS AND TAX ISSUES 22 DISTRIBUTIONS 23 TAX ISSUES 24 IF YOU SELL OR EXCHANGE YOUR SHARES 26 HOW TO BUY, SELL AND EXCHANGE SHARES OF THE FUND 26 HOW TO BUY SHARES 41 HOW TO SELL YOUR SHARES 45 HOW TO EXCHANGE YOUR SHARES 49 FINANCIAL HIGHLIGHTS 49 Introduction 50 CLASS A SHARES 51 CLASS B SHARES 52 CLASS C SHARES 53 CLASS L SHARES 54 CLASS M SHARES 55 CLASS R SHARES 56 CLASS X SHARES 57 CLASS Z SHARES 59 GLOSSARY 59 FUND INDEXES SUMMARY SECTION INVESTMENT OBJECTIVE The investment objective of the Fund is capital growth. This means we seek investments whose prices will increase over time. FUND FEES AND EXPENSES The tables below describe the sales charges, fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and an eligible group of investors purchase, or agree to purchase in the future, more than $25,000 in shares of the Fund or other funds in the Prudential Investments family of funds. More information about these discounts is available from your financial professional and is explained in Reducing or Waiving Class A's Initial Sales Charge on page 29 of the Fund's Prospectus and in the Fund's Statement of Additional Information (SAI), in Rights of Accumulation on page 39. Shareholder Fees (paid directly from your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None 5.75% None None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sale proceeds) 1% 5% 1% 1% 6% None 6% None Maximum sales charge (load) imposed on reinvested dividends and other distributions None None None None None None None None Redemption fee None None None None None None None None Exchange fee None None None None None None None None Maximum account fee (accounts under $2,500) $15 $15 $15 $15 $15 None $15 None Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Class C Class L Class M Class R Class X Class Z Management fees .70 .70 .70 .70 .70 .70 .70 .70 + Distribution and service (12b-1) fees .30 1.00 1.00 .50 1.00 .75 1.00 None + Other expenses .23 .23 .23 .23 .23 .23 .23 .23 Total annual Fund operating expenses 1.23 1.93 1.93 1.43 1.93 1.68 1.93 .93 - Fee Waiver or expense reimbursement None None None None None .25 None None Net annual Fund operating expenses 1.23 1.93 1.93 1.43 1.93 1.43 1.93 .93 Examples. The following hypothetical example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. It assumes that you invest $10,000 in the Fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year, that the Fund's operating expenses remain the same and that all dividends and distributions are reinvested. Your actual costs may be higher or lower. If Shares Are Redeemed If Shares Are Not Redeemed Share Class 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A $668 $919 $1,188 $1,957 $668 $919 $1,188 $1,957 Class B 696 906 1,142 1,987 196 606 1,042 1,987 Class C 296 606 1,042 2,254 196 606 1,042 2,254 Class L 712 1,001 1,312 2,190 712 1,001 1,312 2,190 Class M 796 1,006 1,242 2,072 196 606 1,042 2,072 Class R 146 505 889 1,966 146 505 889 1,966 Class X 796 1,006 1,342 2,254 196 606 1,042 2,254 Class Z 95 296 515 1,143 95 296 515 1,143 ° For the period ending January 31, 2011, the distributor of the Fund has contractually agreed to reduce its distribution and service (12b-1) fees for Class R shares to .50 of 1% of the average daily net assets of Class R shares. This waiver may not be terminated prior to January 31, 2011, and may be renewed, modified or discontinued thereafter. The decision on whether to renew, modify or discontinue the waiver is subject to review by the distributor and the Fund's Board of Directors. Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund's performance. During the Fund's most recent fiscal year, the Fund's portfolio turnover rate was [EMPTY] % of the average value of its portfolio. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies. We seek investments whose price will increase over time. We normally invest at least 80% of our investable assets in equity and equity-related securities of small, less well-known companies that the investment subadviser believes are relatively undervalued. In deciding which stocks to buy, we use a blend of both value and growth styles. We look for stocks of smaller, less well-known companies in a variety of different industries and sectors that we believe have attractive valuations, and should experience superior earnings growth on an intermediate term basis. "Investable assets" consist of the Fund's net assets plus any borrowings for investment purposes. The Fund's investable assets will be less than its total assets to the extent that it has borrowed money for non-investment purposes, such as to meet anticipated redemptions. We currently consider small companies to be those with a market capitalization less than the largest market capitalization of the Russell 2500 Index at the time of investment. The market capitalization within the index will vary, but as of October 31, 2009, this number was approximately $489 million. The portfolio is diversified and typically will include stocks representing all of the sectors in the Russell 2500 Index. While we make every effort to achieve our objective, we cannot guarantee success. Principal Risks of Investing in the Fund. All investments have risks to some degree. Please remember that an investment in the Fund is not guaranteed to achieve its investment objective; is not a deposit with a bank; is not insured, endorsed or guaranteed by the Federal Deposit Insurance Corporation or any other government agency; and is subject to investment risks, including possible loss of your original investment. Recent Market Events. Domestic and international markets have experienced a period of acute stress starting in the financial sector and then moving to other sectors of the world economy. This stress has resulted in extreme volatility in equity markets and stock prices. In some cases, the prices of certain stocks have declined sharply even though the financial condition or prospects of their issuers remain sound. These market conditions add significantly to the risk of short-term volatility of the Fund. Debt markets are also experiencing a period of high volatility which has negatively impacted market liquidity and prices. The concerns, which initially focused on subprime mortgage-backed securities, have since expanded to include derivatives, securitized assets and other debt securities, including those rated investment grade, the U.S. and international credit and interbank money markets generally, and a wide range of financial institutions and markets, asset classes, and sectors. As a result, debt instruments are experiencing liquidity issues, increased price volatility, credit downgrades, and increased likelihood of default. These market conditions may adversely affect the Fund's investments and hamper its ability to sell debt securities or to purchase suitable debt instruments.
